Warren E. Burger: Today we will resume arguments in United States v. County of Fresno. Mr. Waterman.
James B. Waterman: Mr. Chief Justice, may it please the court. I wish to deal, this morning, with Title XVI of the United States Code Section 480, in which congress did express its intention that there should be a dual jurisdiction in the National Forest between the Federal Government and so far as the crimes against the United States are concerned, which were left to the United States. And reserving to the State wherein the National Forest is located its jurisdiction and it did not deprive the inhabitants thereof of their rights and privileges as citizens, or be absolved from their duties as citizens of the State. Now our contention is that one of those duties is the payment of the local ad valorem real property tax, and as has been expressed, since we are talking about property that is in the public domain and tax exempt. The only means by which such a tax can be paid is to through the possessory interest tax, in other words, the tax on the beneficial use and occupation of tax-exempt property.
Warren E. Burger: Can a state levy a sales tax on transactions within on national park, like Yellow Stone Park.
James B. Waterman: I believe, I think it is Johnson v. Yosemite were that specifically was excluded, you are correct Mr. Chief Justice. However, the State of California does levy a sales-tax on retail sales in the National Forest areas. So, that has not been precluded. However, we are mainly talking about an increment of local property tax which benefits those inhabitants and I am speaking specifically now to the increment that goes to the local school district tax; that is based in California primarily on the local real property tax. Now, there was some testimony or a statement yesterday that some of these people have resided in these government homes in the National Forest for two or three years. There is evidence in this record, that in one case, an employee had been on the same single-family residence for fifteen years. Now during that period and of course this would be prior to 1968 when we started imposing this tax. In effect, he would have paid no increment, whatsoever, to the local school tax. If he had a six-year-old child when he moved into that home, that child would have gone through the local school district to the elementary schools, the high school, and two years of the community college if that were the case, being a hypothetical situation.
Byron R. White: Could the state not charge him tuition as a non-resident?
James B. Waterman: No sir, I don’t -- in a public.
Byron R. White: What could prevent that?
James B. Waterman: The Public School system of California provides for no-direct payment for non-residents.
Byron R. White: Alright I see. Could the state -- does it have legal power to say that someone living on a federal enclave?
James B. Waterman: I would think not your Honor, I think -- obviously, they are citizens of the United States, they are citizens of the State, I think that they could not. I think it would be a denial of equal protection if they tried to impose that type of thing. Now it is different on a higher level of education, of course, Universities do charge an out-of-state.
Byron R. White: I take it you are not attempting to tax where the United States reserves exclusive jurisdiction.
James B. Waterman: No sir; it is not allowed in California, by regulation.
Byron R. White: Well, I have interrupted you. Does California attempt to apply this tax to anyone else who’s besides the United States government employees? What about -- are there other kinds of classes of people in this like ministers or...?
James B. Waterman: Well, to my knowledge we do not apply it to ministers even though they might be residing in a mansion (ph) on tax-exempt property. However, for every tax-exempt special district such as Irrigation Districts, Core of Engineers, I might just give the court a couple instances as to how this case is going to effect other possessory --
Byron R. White: Well what about other instances where property is tax-exempt besides that which is owned by the federal government directly?
James B. Waterman: County property, let me give you that for instance, if I may. We charge a possessory interest tax to our road supervisors in the County of Fresno who reside in county-owned residence.
Byron R. White: Do they pay a rent?
James B. Waterman: Yes sir, they pay rent and possessory interest tax.
Byron R. White: And income tax too?
James B. Waterman: Well, we do not have a county if they pay a state income tax.
Byron R. White: I mean the state income tax.
James B. Waterman: Yes sir, that is correct. Where there is a state forest, we do not have any in Fresno County, but they also, and this was one of the original intentions in this case was that there was discrimination because the State did not charge its own employees of possessory interest tax that is not true. And it is charged, they pay it on the same basis that we have been asking the federal employees to pay it. So, it is a non-discriminatory from that standpoint.
William J. Brennan, Jr.: Is this your answer to Justice White’s question about exclusive jurisdiction answer the government’s suggestion that next time you will be here trying to tax people in post housing on military bases?
James B. Waterman: I believe it does Justice Brennan, after all, the California regulations -- we would have to change our regulations, and I think if we did that -- to me Congress has expressed the intention to be the exclusive taxing, if there is to be any tax in an inclusive military enclave. Now, I just don't foresee the State of California ever trying to tax any military in that situation.
Speaker: But counsel, how does the constitutional issue become any difference simply because California has not elected to try to impose the tax on exclusive federal property? If your theory is right, you would have the power to do so, I would think?
James B. Waterman: No, I think the question was asked yesterday whether Congress would have the power to exempt this type of property.
Speaker: Well, but no -- I mean assume Congress has not done anything one way or the other. Would your theory not permit you to tax the occupancy of barracks on a military reservation?
James B. Waterman: Not under the existing definition of possessory interest, your Honor and I --
Speaker: It would not under your existing regulations. But it would if you intend to -- but constitutionally you could amend the regulations and do so if you are right, but?
James B. Waterman: We would have to amend our definition of possessory interest also.
Speaker: But is there any reason -- any constitutional reason if you are correct, why you could not do so?
James B. Waterman: No, I am sure we could. I am sure we would be right back in court if we did though your Honor. I think as far as in the case law, and we have foresighted the Michigan cases as authority for the imposition of this tax. We believe that Graves v. New York, which allowed the State income taxation of federal employees to be the closest and I could read the language from the -- there has been a claim here that somehow this tax burdens the federal government. One, we do not admit that these employees in their private housing which is furnished by the government for which they pay a rent. We do not believe that they are an instrumentality of the federal government for that purpose and therefore, the tax is permissible. However, the government who is also a party, plaintiff in this matter, alleged that there was a burden against the United States by reason of the imposition and collection of this tax. There was absolutely no evidence in the trials for these matters of any burden whatsoever. The government does not get the tax bill, the government is not assessed, the tax bill goes to the individual employee, and aside from 1967 to my -- it’s my understanding that these tax bills have been paid to the county without protest since that time. I could be on err on that --
Speaker: What if were not for the federal enclave the bill would go to the federal government, wouldn’t it?
James B. Waterman: No, I do not think we have any right to pay, to bill the federal government for tax.
Speaker: I said if it were not for the federal enclave point. The bill then would go to the owner of the building, right? The landlord.
James B. Waterman: No you Honor, we are taxing the person in possession in this situation and taxing their property.
Speaker: If the building was outside of the enclave and was owned by Mr. US, Mr. US would pay the tax?
James B. Waterman: We would not asses that property for it is owned by the United States.
Speaker: I said Mr. US, I did not say the United States.
James B. Waterman: Oh, I am sorry, I thought you are referring to the United States as an individual.
Speaker: That is right. But if it was owned by the United States, then you would tax the tenant.
James B. Waterman: That is correct sir.
Speaker: But you really are shooting for the landlord.
James B. Waterman: That’s in -- we do not divide the imposition or the tax in California other than in the tax-exempt property situation. The real property itself is security for the real property tax in California, and there is not a separate assessment to a private lessee from a private lessor, this is correct. I started to mention that we do have other federal land within the County of Fresno in which we are enclosing this possessory interest tax. We do have a rather substantial Veterans Hospital there, which has private -- well they are single-family residences for several doctors and the Administrator. They are very nice, high-valued homes. If we are concerned, and if this court does not uphold the district court of appeal, they will feel that they no longer have to pay a possessory interest tax and I think that would be the effect of such a decision. Core of Engineers also has a facility in Fresno County (Inaudible) flat were they built a rather nice den. They maintain -- maintenance people there in private, like private homes but on a federal property. We charge --
Speaker: Can Fresno County raise a considerable sum from this possessory tax?
James B. Waterman: In dollar wise, no your Honor, it does not. I cannot give you an absolute figure, but it is not substantial amount of money, I would have to admit that. However the --
Speaker: Approximately, how much?
James B. Waterman: At the time in 1968, I think the total amount at issue here is $178.00 for seventeen individual plaintiff owners, or residences, yes.
Speaker: Aggregate a $170.00.
James B. Waterman: That is correct, but that was based upon a one-year tenancy at that time, and we are now -- because of the experience that we have had, we are now imposing a longer period to capitalize the income. So it is more, but I cannot give you an exact figure, sorry.
Speaker: And how about the possessory interest tax generally, well it just applies to this kind of housing, doesn’t it? Otherwise, it is a tax imposed on the landlord, correct?
James B. Waterman: That is correct your Honor. I do have some figures as to 1976 values in the Forest Land. Now, we tax other, you know, private business enterprises who lease from the federal government. The tax yield in dollars in 1975 was $89,622.00. We have a tax rate of $7.35 per $100 of assessed valuation in the Sierra National Forest and those are the figures that I am giving you now. Now, all of those, obviously, are not -- as a matter of fact a very small percentage of that tax yield would be from federal housing. We have a lot of family cabins that are located on 99 year leases, and that is were the bulk of that evaluation.
Speaker: Do you think that the issue is the same -- the constitutional issue is the same with respect to your taxing commercial enterprises, who lease from the federal government as it is here?
James B. Waterman: No, I think it is different. I think -- and I think this is the contention that the United States is making. All the precedent up till now except for the Grave’s cases been where a private contractor, a corporation has been using government property for its own beneficial use and enjoyment. I do not think there is any --
Speaker: What is your possessory interest tax, interest tax on those enterprises?
James B. Waterman: We do.
Speaker: Does that raise a good deal of money for the county?
James B. Waterman: Well, commercially for land and approved -- and these are commercial excises now; it’s $36,395.00 as of last year.
Speaker: If you think you could loose this case and still sustain or maintain your right to tax or a commercial enterprise.
James B. Waterman: Yes, we do.
Speaker: Mr. Waterman, could I ask you two very brief questions? Is this tax unique to California, this possessory interest tax?
James B. Waterman: No, I understand it, I think Michigan had a similar type of tax; it is probably not -- I think they call it a used tax of a sort there. I am not aware of any other states that have it your honor.
Speaker: The other question I had - does it -- does the imposition of the tax depend on the character of the possessory interest now there had not been a lease arrangement but rather and some kind of a license gesture, like you are going to a hotel room or something like that, would that be enough to impose it?
James B. Waterman: It has to be an exclusive possession under our definition.
Speaker: I see.
James B. Waterman: And this is what the court found there was.
Warren E. Burger: Very well, Mr. Waterman.
James B. Waterman: Thank you.
Warren E. Burger: Mr. Dietrich.
Stephen Dietrich, Jr.: Mr. Chief Justice and may it please the court. I am Stephen Dietrich Jr., county counsel with the County of Tuolomy, one of the defendants in this case. I am not sure that I should be here or Mr. Waterman, or Mr. Shupiro. I think that what the United States is fighting here is a different case and we do not have those facts. Our case, of course, before this court is a taxation of Forest Service Personnel. I think what the United States is fighting is the taxation of United States Military bases and Personnel. But we do not have those facts before this court. If the case would never arise in the County of Tuolomy, that is you could never get those facts before this court since we have absolutely no federal installations in the County of Tuolomy. The United States in its brief, talks about the twelve Forest Service Personnel and their families. In the county that they are residing, in the twelve residences in the County of Tuolomy, almost as if they were chattels. They are bound to the United States of America twenty-four hours a day, that is not so. They are living in these homes with their families, sending their children to our schools and albeit they may be on-call twenty-four hours a day, they have not sold their souls, as it were, to the United States. I cannot make a distinction between the twelve Forest Service Personnel we have here, and the many, many more Forest Service Personnel who work in the Stanislaus National Forest in our county, who reside off federal premises. They either purchase homes, and many do, or they rent property. When they purchase their home, they must pay a property tax as a homeowner, when they rent they are indirectly paying property tax unless they have a landlord who does not want to recoup his payment of taxes. And if this particular individuals living in a forest service housing are allowed not to pay a tax or a rule the tax is unconstitutional, they are really getting a better deal than their counterparts living out on the economy as it were.
Speaker: Mr. Dietrich?
Stephen Dietrich, Jr.: Yes.
Speaker: What services other than the public schools are provided to these residents by the county?
Stephen Dietrich, Jr.: They use our county roads, they use our county mental health services, it’s only if they wish, and I am not saying they all do. The schools and all the other services that the county provides with the county hospital; if they should qualify, they may take part in our welfare system.
Speaker: Do they have any fire protection or police protection from the County?
Stephen Dietrich, Jr.: Yes, the sheriff’s department provides in the un-incorporated area in our County and the County is -- in our County at least anyway we are just starting to get into a County-wide fire protection program.
Speaker: Does the County sheriff have any jurisdiction within the fire --
Stephen Dietrich, Jr.: Yes sir.
Speaker: How many people in the Ranger service are on welfare?
Stephen Dietrich, Jr.: I haven’t the slightest idea your Honor.
Speaker: Well, why didn’t you say so?
Stephen Dietrich, Jr.: Well they would be a -- they may qualify. The rules are always changing, I do not think any of them do yet, but the rules change so fast my Welfare Director cannot keep-up with them. Perhaps a particular factual situation might allow them to qualify. I do not think there are any on it now.
Speaker: Well, would you mind if that doesn’t persuade me anyway.
Stephen Dietrich, Jr.: That’s -- yes your Honor.
Speaker: Mr. Dietrich, I did not quite follow you. Just before we started questioning, you said that those who live on the enclave would get a better deal than those who lived off. I though it would be just the reverse. Because if they both pay the fair rental value of the property, the one on the -- the forester would also pay the tax the other one would not?
Stephen Dietrich, Jr.: But they are both would end-up paying a tax and I think it was testimony in our case to the County of Fresno that the federal government really does not take into consideration the taxes -- that is right, I recall that, take into consideration taxes in their formula. So actually, the federal government I suppose is turning a profit. It might, dollar wise, balance out in your case I think.
Speaker: I see.
Stephen Dietrich, Jr.: But the end result is they would not support our services and the way we look at it is that these people are making a private beneficial use of this property. They are living on it as a home. They are not a $100,000 houses, but the testimony in the case was that people living in the homes found them quite adequate for themselves and for their families, and they did not think they were getting that bad of a deal. We believe that these people should help pay for all those services excluding welfare, that they may be using just like I use, and just like all the rest of the Forest Service Personnel and the staffs of our National Forest use.
Speaker: Do you agree with proposition that what you are really doing, is since you cannot collect the money from the owner, the landlord, you collect it from the tenant?
Stephen Dietrich, Jr.: That is what in effect we are doing, yes. We could not collect it from the United States.
Speaker: And so you are collecting it from the tenant.
Stephen Dietrich, Jr.: No, it comes from the individual.
Speaker: From the tenant.
Stephen Dietrich, Jr.: From the tenant.
Speaker: And it is really aimed at the landlord.
Stephen Dietrich, Jr.: No, it is for the individual --
Speaker: Now what is the other one, what is the (Inaudible) long tax?
Stephen Dietrich, Jr.: It is on the property itself.
Speaker: Is that aimed at the tenant?
Stephen Dietrich, Jr.: Let us say, if the landlord lives there it is aimed at him, it’s the owner of the property.
Speaker: That’s right, but you really want to collect that long tax on government property.
Stephen Dietrich, Jr.: Because of their private beneficial use of the property.
Speaker: That’s right, but you want it at the long property owned by the federal government.
Stephen Dietrich, Jr.: Right.
Speaker: Mr. Dietrich, you identified the services that this people get. Are there other taxes that the County imposes that these people pay?
Stephen Dietrich, Jr.: Yes, we have quite a bag of ways to gather taxes. Sales tax, property tax, or possessory interest tax, hotel/motel tax, we get an awful lot of subvention funds from both the federal government and from the State of California.
Speaker: Gasoline tax.
Stephen Dietrich, Jr.: Gasoline tax.
Speaker: Cigarette tax.
Stephen Dietrich, Jr.: Cigarette tax.
Speaker: Liquor tax, you name it.
Stephen Dietrich, Jr.: If it those we try to tax them. I have nothing further.
Speaker: I was one question though, in describing property, just the ordinary property outside the forest, the Federal Forest are, you do not worry about putting a use tax on him because you have collected real estate tax on the house.
Stephen Dietrich, Jr.: That is correct your Honor.
Speaker: So that in that sense, Justice Marshall’s suggestion would appear to be that this is a substitute for that tax.
Stephen Dietrich, Jr.: That is correct, yes.
Speaker: Or it could in other ways be an indirect (Inaudible).
Stephen Dietrich, Jr.: We think we can do this. Thank you, your Honor.
Warren E. Burger: Thank you Mr. Dietrich. You have about three minutes left Mr. Shupiro.
Howard E. Shapiro: Thank you your Honor.
Speaker: Mr. Shupiro, if you have -- would you suggest what you think about the exclusive enclave?
Howard E. Shapiro: Yes, your Honor.
Speaker: I gather, we have been told that at least Fresno’s regulations do not apply to this tax. Let us say the military, living in housing on the exclusive enclave, but he does say that constitutionally he thinks it can be done.
Howard E. Shapiro: Yes, your Honor. We are informed by the Department of the Navy that Humboldt County in California is attempting to tax Navy housing, so that the potential for the imposition of this tax on the military exists now. With respect to this specific case, I should point out that 16 U. S. C. 480 provides that state civil and criminal jurisdiction continued to apply in National Forest areas, so that we are not dealing with an exclusive federal enclave when we talk about National Forest. However, 16 U. S. C. 480 is not a waiver of this immunity of the United States, its instrumentalities, or its officers in connection with their duties from the imposition of state taxes. Now there is second major point I would like to make. The counties claim they are simply seeking to make up revenues lost, because National Forests are not taxable since it is United States property. 16 U.S. Code Section 500 provides that the counties shall receive 25% of the receipts from the National Forests located in their jurisdiction to be applied for roads and schools. So Congress has enacted a kind of in lieu tax, because the National Forests are not themselves directly taxable. Now there is one other point, because the tax is on a federal function in our view, there is no requirement that a burden or interference of any other kind be shown and that the tax has been imposed. This court has held that National Banks are not taxable by States except to the extent there has been a waiver, even though there is no burden on the United States.
Speaker: Of course if you were -- if the military base were involved you would be arguing that the states have absolutely no jurisdiction inside the borders of the land?
Howard E. Shapiro: That would be our contention on any exclusive military enclave. Now there are military bases which are like National Forests in the sense that the federal government hasn’t seeded all civil and military dues -- or has not taken back all civil and military jurisdiction. In those again, we would argue that the tax is like a tax on the Post Exchange or military officer’s club involved in the Mississippi liquor case. We would say it is still falling on a federal instrumentality or a federal function and once we established that then that is the end of any demonstration, any need to demonstrate burden. There is no great burden on the United States if military personnel pay a tax on their liquor. But the court has held that that is nonetheless unconstitutional. The same is true for National Banks or the Red Cross for example. Thank you your Honors.
Warren E. Burger: Thank you Mr. Shapiro. The case is submitted.